DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendment filed 18 February 2022.
Claims 1-4, 6-18, and 20-22 are pending. Claims 1, 15, and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-2, 7-9, 11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmoud et al. (US 9442923, patented 13 September 2016, hereafter Abou Mahmoud) and further in view of Peng et al. (US 2018/0113858, published 26 April 2018, hereafter Peng) and further in view of Foster et al. (US 2009/0083023, published 26 March 2009, hereafter Foster).
As per independent claim 1, Abou Mahmoud discloses a method performed by a computer system, the method comprising:
determining a source text content associated with a text element in a document, wherein the source text content is in a source language (column 1, line 52- column 2, line 10: Here, text in a spoken source language, as opposed to a computer language, is identified)
identifying a set of one or more target languages to which the source text content is to be translated (column 1, line 52- column 2, line 10: Here, a spoken target language is identified)
computing a reference length for the text element based upon the source language, the source text content, and the set of target languages (column 1, line 52- column 2, line 10)

determining that a length of the text element is less than the target length (column 1, line 52- column 2, line 10: Here, the target language has a target length. It is determined that the reference length defined by the area for displaying the translated text, is less than the target length)
responsive to determining that the length of the text element is less than the reference length, providing an indication that the length of the text element is less than the reference length (Figure 3, item 260; column 1, line 52- column 2, line 10: Here, the content after translation is displayed to the user within the area)
Abou Mahmoud, fails to specifically disclose:
providing a source text content
responsive to providing the inputs, receiving a predicted length output by the machine learning model, wherein the machine learning model predicts the length without translating the source text
determining the reference length for the text element based upon the predicted length
However, Peng, which is analogous to the claimed invention because it is directed toward anticipating layout problems based upon a pseudo translation (paragraph 0058), discloses:
providing a source text content (paragraphs 0010-0011)
responsive to providing the inputs, receiving a predicted length output by the machine learning model, wherein the machine learning model predicts the length 
determining the reference length for the text element based upon the predicted length (paragraph 0035: Here, after the pseudo translation, a machine translation is generated to further evaluate the predicted length)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Peng with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for anticipating and resolving layout problems prior to performing a translation. This would have enabled a user to save processing power, as a full translation would only be necessary when this issues are resolved.
Abou Mahmoud fails to specifically disclose wherein the predicted length is a prediction of a length of a text element needed to fully fit any translations in the target language. However, Foster, which is analogous art to the claimed invention because it is directed toward language translations, discloses wherein the predicted length is a prediction of a length of a text element needed to fully fit any translations in the target language (paragraph 0050: Here, based upon a number of words in a source language, a translation model predicts the most likely number of words in a target language translation). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Foster with Abou Mahmoud, with a reasonable expectation of success, as it would have enabled a user to model the space required for a translation. This would have enabled the user to identify the space 
Finally, Abou Mahmoud fails to specifically disclose identifying two or more target languages. However, the examiner takes official notice that providing two or more target languages to a translation engine was notoriously well-known in the art at the time of the applicant’s effective filing date as it allows for batch translation processing of a document. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with About Mahmoud, with a reasonable expectation of success, as it would have enabled a user to easily translate a document into a plurality of selected languages. This would have enabled him/her to issue a single command and receive multiple translations, thus saving the user time.
As per dependent claim 2, Abou Mahmoud discloses wherein the source text content is a first source text content, the text element is a first text element, and the reference length is a first reference length, the method further comprising:
generating a set of translations for the source text content by, for each target language in the set of target languages, generating a translation of the source text content in the target language (column 1, line 52- column 2, line 10)
determining, from the set of translations, a translation having a longest length (column 1, line 52- column 2, line 10: Here, the first translation is the longest and each additional translations are performed to condense the text in order to fit within the allotted space)

Finally, Abou Mahmoud fails to specifically disclose identifying a second target languages. However, the examiner takes official notice that providing a second target language to a translation engine was notoriously well-known in the art at the time of the applicant’s effective filing date as it allows for batch translation processing of a document. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with About Mahmoud, with a reasonable expectation of success, as it would have enabled a user to easily translate a document into a plurality of selected languages. This would have enabled him/her to issue a single command and receive multiple translations, thus saving the user time.
As per dependent claim 7, Abou Mahmoud discloses analyzing the document to identify a set of text elements contained within the document, the set of text elements including the text element with which the source text content is associated (column 4, lines 2-45).
As per dependent claim 8, Abou Mahmoud discloses wherein the providing the indication comprises one or more of: 
displaying a translated version of the source text content (Figure 3, item 260)
highlighting the text element or
displaying a bounding box around the text element

As per dependent claim 11, Abou Mahmoud discloses:
determining, for at least one target language in the set of one or more target languages, a target font for translation of the source text content (column 1, line 52- column 2, line 10)
wherein computing the reference length comprises using the target font to compute the reference length (column 1, line 52- column 2, line 10: Here, the font may be modified in order to fit the translated contents within the text area)
As per dependent claim 14, Abou Mahmoud discloses based on determining that the length of the text element is less than the reference length, modifying the length of the text element to be equal to or greater than the reference length (Figure 3; column 7, line 51- column 8, line 15: Here, once the content fits within the area, the contents are identified as being less than the reference length and displayed to a user).

Abou Mahmoud fails to specifically disclose a plug-in. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that use of plug-ins provide a way to add functionality to browsers. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for adding translation function to a document viewer. This would have provided a user with the advantage of having contents automatically translated and displayed within the viewer, while maintaining the display constraints and flow of a document.
As per dependent claim 16, the applicant discloses the limitations substantially similar to those in claim 1. Claim 15 is similarly rejected.
As per dependent claim 17, the applicant discloses the limitations substantially similar to those in claim 8. Claim 15 is similarly rejected.
As per dependent claim 18, the applicant discloses the limitations substantially similar to those in claim 2. Claim 18 is similarly rejected.
As per independent claim 20, Abou Mahmoud discloses a non-transitory computer-readable medium having instructions stored thereon, the instructions executable by a processing device to perform operations comprising:

determining a set of one or more target languages to which the source text content is to be translated (column 1, line 52- column 2, line 10: Here, a spoken target language is identified)
determining a target font for the source text content (column 1, line 52- column 2, line 10)
determining a reference length for the text element based upon the source language, the source text content, the set of target languages, and the target font (column 1, line 52- column 2, line 10)
providing a source language and a set of target languages as inputs to a trained machine learning model (column 4, lines 3-45)
determining that a length of the text element is less than the target length (column 1, line 52- column 2, line 10: Here, the target language has a target length. It is determined that the reference length defined by the area for displaying the translated text, is less than the target length)
responsive to determining that the length of the text element is less than the reference length, providing an indication that the length of the text element is less than the reference length (Figure 3, item 260; column 1, line 52- column 2, line 10: Here, the content after translation is displayed to the user within the area)
Abou Mahmoud, fails to specifically disclose:

responsive to providing the inputs, receiving a predicted length output by the machine learning model, wherein the machine learning model predicts the length without translating the source text
determining the reference length for the text element based upon the predicted length
However, Peng, which is analogous to the claimed invention because it is directed toward anticipating layout problems based upon a pseudo translation (paragraph 0058), discloses:
providing a source text content (paragraphs 0010-0011)
responsive to providing the inputs, receiving a predicted length output by the machine learning model, wherein the machine learning model predicts the length without translating the source text (paragraphs 0030-0031 and 0034: Here, a pseudo translation, without translating the source text, is generated)
determining the reference length for the text element based upon the predicted length (paragraph 0035: Here, after the pseudo translation, a machine translation is generated to further evaluate the predicted length)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Peng with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for anticipating and resolving layout problems prior to performing a translation. This would have enabled a user to save processing power, as a full translation would only be necessary when this issues are resolved.

Finally, Abou Mahmoud fails to specifically disclose identifying two or more target languages. However, the examiner takes official notice that providing two or more target languages to a translation engine was notoriously well-known in the art at the time of the applicant’s effective filing date as it allows for batch translation processing of a document. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with About Mahmoud, with a reasonable expectation of success, as it would have enabled a user to easily translate a document into a plurality of selected languages. This would have enabled him/her to issue a single command and receive multiple translations, thus saving the user time.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud, Peng, and Foster and further in view of Rich (US 2006/0287844, published 21 December 2006).
As per dependent claim 3, Abou Mahmoud, Peng, and Foster disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Abou Mahmoud, which is analogous to the claimed invention because it is directed toward translating text to fit within a display area, fails to specifically disclose setting the reference length to the length of the translation with the longest length. However, Rich, which is analogous to the claimed invention because it is directed toward performing multiple candidate translations, discloses setting the reference length to the length of the translation with the longest length (paragraph 0024). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rich with Abou Mahmoud, with a reasonable expectation of success, as it would have allowed for identifying a worst-case length for a word. This would have allowed for modification of words based upon these worst-case lengths and enabled for performing additional translations and font changes in order to fit the translation within the space constraints.
As per dependent claim 4, Abou Mahmoud, Peng, and Foster disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Abou Mahmoud discloses determining additional lengths (column 1, line 52- column 2, line 10: Here, additional translations are performed to condense the translation to fit within the area). 
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud, Peng, and Foster and further in view of Okajima et al. (US 4980829, patented 25 December 1990, hereafter Okajima).
As per dependent claim 6, Abou Mahmoud, Peng, and Foster disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud discloses determining a reference length from the source text content, the source language, and the set of target languages (column 1, line 52- column 2, line 10). Abou Mahmoud fails to specifically disclose a plurality of machine learning models that output a predictive length.

a trained machine learning model (column 1, lines 43-54; column 3, lines 7-30)
responsive to providing the inputs, receiving a predictive length output by the plurality of machine learning model (column 5, lines 5-21; column 7, line 67- column 8, line 24: Here, the rules associated with a specific domain are applied)
determining the reference length for the text element based upon the predicted length (column 7, line 67- column 8, line 24)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Okajima with Abou Mahmoud, with a reasonable expectation of success, as it would have enabled for performing translations based upon a predefined set of rules. This would have allowed for translating text contents based upon an artificial intelligence system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud, Peng, and Foster and further in view of McInnis (US 2016/0259850, published 8 September 2016).
As per dependent claim 10, Abou Mahmoud, Peng, and Foster disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud fails to specifically disclose one of displaying the reference length proximal to the text element or displaying an amount by which the length of the text element is to be changed to satisfy the reference length. However, McInnis, which is analogous to the claimed invention because it is directed toward displaying an indication .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud, Peng, and Foster and further in view of Suzuki (US 2008/0150947, published 26 June 2008).
As per dependent claim 12, Abou Mahmoud, Peng, and Foster disclose the limitations similar to those in claim 11, and the same rejection is incorporated herein. Abou Mahmoud disclose determining a target language and computing a reference length (column 1, line 52- column 2, line 10). Abou Mahmoud fails to specifically disclose determining a target font size and using the font size to compute placement of text within a display area.
However, Suzuki, which is analogous to the claimed invention because it is directed toward modifying font size to fit within a display area, discloses determining a target font size and using the font size to compute placement of text within a display area (paragraph 0029). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Suzuki with Abou Mahmoud, with a reasonable expectation of success, as it would have enabled for .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud, Peng, and Foster and further in view of Cunningham et al. (US 107/0017642, published 19 January 2017, hereafter Cunningham).
As per dependent claim 13, Abou Mahmoud, Peng, and Foster disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud discloses wherein determining the source text content is performed responsive to a request received from a user device (column 2, lines 49-67). Abou Mahmoud fails to specifically disclose:
the method further comprising determining a geographical location for the user device
wherein identifying the set of one or more target languages comprises determining at least one target language based upon the geographical location of the user device
However, Cunningham, which is analogous to the claimed invention because it is directed toward determining a geographical location of a user device and performing translations, discloses:
the method further comprising determining a geographical location for the user device (paragraph 0155)

It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cunningham with Abou Mahmoud, with a reasonable expectation of success, as it would have enabled a user to receive regional translations based upon a user’s location. This would have enabled the user to receive regional based translation in order to more accurately reflect the user’s current location.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Abou Mahmoud, Peng, and Foster and further in view of Fuji et al. (US 2010/0114557, published 6 May 2010, hereafter Fuji).
As per dependent claim 21, Abou Mahmoud, Peng, and Foster disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Abou Mahmoud fails to specifically disclose automatically increasing a length of the text element responsive to determining that the length of the text element is less than the reference length. However, Fuji, which is analogous to the claimed invention because it is directed toward adjusting the size of a translation area based upon the translation, discloses automatically increasing a length of the text element responsive to determining that the length of the text element is less than the reference length (paragraph 0068). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Fuji with Abou Mahmoud, 
With respect to claim 22, the applicant discloses the limitations similar to those in claim 21. Claim 22 is similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Abou Mahmoud, Peng, and Foster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KYLE R STORK/Primary Examiner, Art Unit 2144